         Case 1:09-cr-30014-MC        Document 49      Filed 05/15/20     Page 1 of 2




Elizabeth G. Daily
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
liz_daily@fd.org

Attorney for Defendant




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                          Case Nos. 1:09-cr-30014-PA
                                                               1:09-cr-30056-PA
                                   Plaintiff,
                                                     JOINT MOTION TO REDUCE
                      v.                             SENTENCE PURSUANT TO
                                                     18 U.S.C. § 3582(c)(1)(A)(i)
  ALAN DAVID HURWITZ,

                                Defendant.

       The defendant, Alan David Hurwitz, through his attorney, together with the attorney for

the government, Assistant United States Attorney Amy Potter, jointly move this Court pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) to reduce his sentence to time served. As amended by the First Step

Act, the compassionate release statute allows courts to reduce sentences for “extraordinary and

compelling” reasons. Thirty days have elapsed since Mr. Hurwitz initiated a request for

compassionate release consideration with the warden of FCI Butner. Accordingly this motion is

properly before the Court.

       Mr. Hurwitz is 79 years old. He suffers from multiple chronic, serious physical ailments

that render him especially vulnerable to the new coronavirus disease, COVID-19. He is housed at

Page 1 JOINT MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)
         Case 1:09-cr-30014-MC         Document 49       Filed 05/15/20     Page 2 of 2




the low security federal correctional institution in Butner, North Carolina, where other inmates

have tested positive for COVID-19. Based on all of the relevant circumstances, the parties agree

that this case presents extraordinary and compelling reasons to reduce Mr. Hurwitz’s sentence to

time served. Additionally, the parties agree that the requested sentence reduction would be

consistent with the sentencing factors under 18 U.S.C. § 3553(a) and the applicable policy

statement in U.S.S.G. § 1B1.13.

       Mr. Hurwitz has a release plan, approved by the United States Probation Office, to live

with his daughter in the Northern District of California. The government requests that the Court

grant this motion, but order that Mr. Hurwitz remain in Bureau of Prisons custody until he has

completed a 14-day quarantine period. The defense requests that the Court grant this motion, and

order that Mr. Hurwitz be released on May 20, 2020, which allows time for the Bureau of Prisons

to arrange safe transportation to the district of release. Mr. Hurwitz agrees to quarantine at home

for a period of 14 days.

       Respectfully submitted this 15th day of May, 2020.


                                             /s/ Elizabeth G. Daily
                                             Elizabeth G. Daily
                                             Attorney for Defendant


                                             /s/ Amy Potter
                                             Amy Potter
                                             Assistant United States Attorney




Page 2 JOINT MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)
